Appeal from an order and *1073judgment (one paper) of the Supreme Court, Oneida County (Robert F. Julian, J.), entered January 8, 2007 in a personal injury action. The order and judgment granted the motions of defendants for summary judgment and dismissed the complaint.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on January 18 and 23, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.